UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 97-6233



FLOYD GLENN WILLIAMS,

                                             Petitioner - Appellant,

         versus


RICHARD A. LANHAM; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
95-989-DKC)


Submitted:   April 29, 1998                   Decided:   May 13, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Floyd Glenn Williams, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny Appellant's motion for a certificate of

appealability, deny a certificate of probable cause to appeal and

dismiss the appeal on the reasoning of the district court. Williams
v. Lanham, No. CA-95-989-DKC (D. Md. Jan. 30, 1997). See Lindh v.

Murphy, 117 S. Ct. 2059 (1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                 2